DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 10/27/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/991436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not each or fairly suggest a process for oligomerization of from C2- to C8-olefins in at least two serially connected reaction stages, each of which comprise at least one reactor and at least one distillation column, wherein an input mixture containing the from C2- to C8- olefins as reactant olefins and a proportion of > 10% by weight of alkanes is subjected to oligomerization in the at least one reactor using a heterogeneous catalyst with a reactant olefin conversion of from 60 to 95%, and the reaction mixture obtained from the at least one reactor is distilled in the at least one distillation column to separate formed oligomers from the residual reaction mixture containing at least the unconverted reactant olefins and forming the distillate from the distillation column, wherein the distillate(s) from the preceding distillation column(s), and wherein the distillate formed in the at least one distillation column is at least partially passed to the reactor(s) of the same or preceding reaction stage, wherein the concentration of the formed oligomers in the distillate from the last distillation column of the last reaction stage is <100 ppmw; wherein the weight hourly space velocity is between 1 g of reactant per g of catalyst per hour to 190 g of reactant per g of catalyst per hour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.